Our review of the record reveals no error regarding
                suppression of the gun. When the deputy attempted to apprehend Lane,
                Lane had been observed exiting a vehicle with a license plate number
                matching that reported to the police of the suspect's getaway vehicle, the
                suspect was sought for brandishing a gun in a restaurant, and Lane's
                appearance was consistent with the witnesses' descriptions of the suspect.
                Lane fled when told to stop, and the deputy entered Lane's residence when
                Lane continued through the threshold after the deputy had grabbed
                Lane's shirt We agree with the district court's determination that
                probable cause existed to conduct a warrantless entry and arrest because
                the record contains facts sufficient to show that police had reasonably
                trustworthy information that would have warranted a person of
                reasonable caution to believe that Lane had committed a felony when the
                deputy apprehended and searched him.       See Doleman, 107 Nev. at 413,
                812 P.2d at 1289. The record reveals sufficient and articulable facts to
                warrant a reasonably prudent officer to believe that the exigent
                circumstance of a threat to public and officer safety was present.     See
                Hayes u. State, 106 Nev. 543, 550, 797 P.2d 962, 966 (1990), overruled on
                other grounds by Ryan v. Eighth Judicial Dist. Court, 123 Nev. 419, 168
                P.3d 703 (2007); Murray v. State, 105 Nev. 579, 583, 781 P.2d 288, 290
                (1989). The deputy's warrantless entry of Lane's home was reasonable in
                light of these circumstances.   See Brigham City, Utah v. Stuart, 547 U.S.
                398, 404 (2006). The deputy was justified in recovering the gun pursuant
                to a search incident to arrest when it was found on his person after Lane
                was handcuffed and searched.     See Scott v. State, 110 Nev. 622, 629, 877
                P.2d 503, 508 (1994).


SUPREME COURT
        OF
     NEVADA


(0) I947A
                                                      2
                              Lane also argues that the deputy's use of excessive force
                justified suppression. We disagree. The deputy's use of force was
                reasonable in light of the threat to the deputy's safety, 1 Lane's active
                resistance, Lane's flight, and thefl severity of the crime.   See Graham v.
                Connor, 490 U.S. 386, 396 (1989). Accordingly, we conclude that the
                district court did not err in refusing to suppress the gun.
                              Second, Lane argues that the district court abused its
                discretion in denying his motion to suppress the witness identifications
                when two witnesses 2 were driven to perform a show-up identification at
                the site of his arrest and four witnesses identified Lane as the perpetrator
                after being shown a single photograph of him. He argues that these
                witnesses' subsequent in-court identifications were impermissibly tainted
                by these suggestive actions.
                              A criminal defendant has been denied due process when a
                pretrial identification procedure was so unnecessarily suggestive as to
                provoke an irreparable mistaken identification. Stovall v. Denno, 388 U.S.
                293, 302 (1967). Though show-up identifications are inherently suggestive
                and identifications involving a single photograph may be unduly
                suggestive, they are permissible when they are reliable in light of the
                totality of the circumstances.    Id.; United States v. Hanigan, 681 F.2d


                      1 We note that Lane repeatedly looked at his waistband in a manner
                that suggested to the deputy that Lane had a gun there and was suspected
                of committing assault with a deadly weapon.

                      2 0ne of the two witnesses never testified or provided a written
                statement to police, and our review is limited to the testifying witness. We
                note, however, that their joint identification contributed to the
                suggestiveness of the identification procedure. See Gehrke v. State, 96
                Nev. 581, 585-86, 613 P.2d 1028, 1031 (1980) (Mowbray, C.J., concurring).

SUPREME COURT
        OF
     NEVADA


(0) 194Th
                                                       3
                 1127, 1133 (9th Cir. 1982); Jones v. State, 95 Nev. 613, 617, 600 P.2d 247,
                 250 (1979).
                               We conclude that the district court did not err in determining
                 that the show-up identification was suggestive when the witnesses were
                 taken together to the scene where Lane was presented alone, in handcuffs,
                 on the ground, bloodied, surrounded by police officers, and illuminated by
                 a police officer's flashlight. See Gehrke, 96 Nev. at 584, 613 P.2d at 1029-
                 30. Nevertheless, we agree, as well, with the district court's
                 determination that the show-up identification was reliable when the
                 witness previously saw the perpetrator in a well-lit restaurant, testified
                 that she saw him for three to four minutes and saw him clearly, identified
                 Lane within an hour of the crime, and had previously described his build,
                 height, hair color, lack of facial hair, clothing, and hat in her police
                 statement. See id. at 584, 613 P.2d at 1030. Likewise, we conclude that
                 the district court did not err in determining that the single-photograph
                 identifications were suggestive when police apparently presented
                 witnesses with a single "mugshot" of Lane, standing alone and wearing
                 jail attire. Nevertheless, we conclude that these identifications were
                 reliable, notwithstanding the suggestive procedure, as each of the four
                 witnesses observed the perpetrator before noticing that he was holding a
                 gun and that a crime was occurring, observed him in a well-lit location
                 and from a short distance, identified him by photograph within an hour
                 after the crime occurred, and had no doubt regarding the identification.
                 As the identification procedures were reliable despite their suggestiveness,
                 we conclude that the subsequent in-court identifications were not
                 irreparably tainted and that the district court did not err in denying
                 Lane's motion to suppress.

SUPREME COURT
        OF
     NEVADA
                                                        4
(0; 194Th    e
                            Third, Lane argues that the justice court erred by compelling
                him to attend the preliminary hearing and denying his motion for a
                photographic line-up. In moving for a photographic line-up, Lane never
                waived his right to attend the preliminary hearing, see State v. Sargent,
                122 Nev. 210, 214, 128 P.3d 1052, 1054 (2006), the district court never
                compelled his appearance when it denied the motion, and thus we perceive
                no error. As Lane has not cited relevant authority demonstrating that the
                justice court erred in denying his motion for a photographic line-up, we
                decline to address that argument.     See Maresca v. State, 103 Nev. 669,
                673, 748 P.2d 3, 6 (1987).
                            Fourth, Lane argues that the district court abused its
                discretion by considering impalpable and highly suspect evidence during
                the sentencing hearing and that the district court demonstrated bias
                against him by comparing his case to an unrelated active-shooter case. 3 A
                trial judge is presumed to be impartial, and the challenger must
                demonstrate sufficient facts to establish bias.   Ybarra v. State, 127 Nev.
                47, 51, 247 P.3d 269, 272 (2011). Having reviewed the record and noting
                the district court's express reference to the trial testimony and the effects
                that the crime had on the people in the restaurant, we conclude that Lane
                has not shown that the district court closed its mind to the presentation of
                the evidence, see Cameron v. State, 114 Nev. 1281, 1283, 968 P.2d 1169,
                1170 (1998), nor that it relied solely on impalpable or highly suspect
                evidence, see Denson v. State, 112 Nev. 489, 492, 915 P.2d 284, 286 (1996).


                      3 To the extent that Lane argues that the district court committed
                error during the trial, we decline to address those arguments, as the
                record contains no pertinent trial transcripts. See Greene v. State, 96 Nev.
                555, 558, 612 P.2d 686, 688 (1980).

SUPREME COURT
          OF
       NEVADA

                                                      5
Oa)   I947A
                            Having considered Lane's contentions and concluded that they
                 are without merit, we
                            ORDER the judgment of conviction AFFIRMED.



                                                                                  , C.J.
                                                        Hardesty


                                                                                    J.
                                                        Parraguirrtai216r


                                                                    /48              J.
                                                        Douglas


                 cc: Hon. James E. Wilson, District Judge
                      State Public Defender/Carson City
                      Attorney General/Carson City
                      Carson City District Attorney
                      Carson City Clerk




SUPREME COURT
        OF
     NEVADA
                                                    6
(0) 1947A    e